DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21 and 22 are objected to because of the following informalities:  Claim 21 establishes “at least one first opening” and “at least one first opening”.  The second to last line of claim 21 then refers to “the first opening”, and claim 22 further refers to “the first opening” and “the second opening”.  The claimed “the first opening” and “the second opening” should be changed to “the at least one first opening”, and “the at least one second opening” so as to be consistent throughout the claim set, as claim 22 depends from claim 21.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  In Claim 21, second to last line, “inner shell” is mis-spelled as “inner shall”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-16, 18-21 and 24 are rejected rejected under 35 U.S.C. 103 as being unpatentable over Clark (3,920,95) in view of Kempf (2011/0088968).
	With respect to claim 1, Clark teaches an exhaust device (Figure 6) comprising: an outer shell (36); an inlet (32) extending from the outer shell (36) and receiving exhaust gas; an outlet (38) extending from the outer shell (36); an inner shell (defined by unlabeled shell enclosing cavities #42, similar to shell #21 in Figure 1) received within the outer shell (36), the inner shell defining an inner volume (defined by volume enclosed by outer walls of inner shell, including cavities #42), a plurality of first circumferential openings (defined by some of openings in foraminous/perforated pipe #31, allowing gas to flow into cavities #42) therethrough fluidly communicating the inlet (32) with the inner volume, and a plurality of second circumferential openings (defined by other of some of openings in foraminous/perforated pipe #31, allowing gas to flow out of cavities #42) therethrough fluidly communicating the outlet (38) with the inner volume; 
	a pair of partition walls (defined by unlabeled partitions extending between inner and outer shells, forming cavities #41, and in some instanced could also include portions of the outer surface of the inner shell, also forming some surfaces of cavities #41) disposed between the inner shell (defined by unlabeled shell enclosing cavities #42, similar to shell #21 in Figure 1) and the outer shell (36), wherein the pair of partition walls, the inner shell and the outer shell define a Helmholtz chamber (41) therebetween, wherein the pair of partition walls seal the Helmholtz chamber (41) from the inlet (32) and the outlet (38); and 
	a Helmholtz neck (37) comprising a cylindrical wall defining a tube disposed on the inner shell or one of the pair of partition walls, extending radially towards an opening into the Helmholtz chamber (41), the Helmholtz neck (37) fluidly communicating the inner volume (defined by volume enclosed by outer walls of inner shell, including cavities #42) with the Helmholtz chamber (41); wherein the inner shell is radially offset from the outer shell (36) by an annular gap (gap defined by chambers #41).
	Clark fails to explicitly teach wherein the Helmholtz neck wall tube extends radially inward into the Helmholtz chamber.
	Kempf teaches a exhaust device (Figures 1-3) having an inner (1) and outer (2) shell, including similar a Helmholtz neck (any of 19, 19’, 20, 20’, 21, 21’, 22, 22’) comprising a cylindrical wall defining a tube disposed on the inner shell (1) or one of the pair of partition walls, extending radially inward into the Helmholtz chamber (#5/6/7/8, when combined) for the purpose of tuning the resonators by providing different/varying Helmholtz connection channel/neck lengths extending into the Helmholtz chamber.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Clark, with the apparatus of Kempf so as to further tune the Helmholtz chamber by extending the neck into said chamber.
	With respect to claim 8, Clark teaches further comprising: a first end cap (could be either unlabeled upstream end cap of unlabeled shell enclosing cavities #42, similar to shell #21 in Figure 1; or unlabeled downstream end cap of unlabeled shell enclosing cavities #42, similar to shell #21 in Figure 1) sealing the inner volume at a first axial end of the inner shell; and a second end cap (could be either unlabeled upstream end cap of unlabeled shell enclosing cavities #42, similar to shell #21 in Figure 1 and opposite of the first end cap; or unlabeled downstream end cap of unlabeled shell enclosing cavities #42, similar to shell #21 in Figure 1, and opposite of the first end cap) sealing the inner volume at a second axial end of the inner shell.  
	With respect to claim 9, Clark teaches wherein the first end cap (unlabeled downstream end cap of unlabeled shell enclosing cavities #42, similar to shell #21 in Figure 1) is connected to the outer shell (36) and comprises a shoulder (defined by portion of the first end cap connected to outer shell #36 at a right hand end in Figure 6) supporting the inner shell (36).  
	With respect to claim 10, Clark teaches wherein the second end cap (unlabeled downstream end cap of unlabeled shell enclosing cavities #42, similar to shell #21 in Figure 1) is connected to the outer shell (36) and comprises a shoulder (defined by portion of the second end cap connected to outer shell #36 at a right hand end in Figure 6) supporting the inner shell (36).  
	With respect to claim 11, Clark teaches further comprising at least one of a sound attenuating material, an air gap (41) and an insulating material disposed between the inner shell and the outer shell (36).  
	With respect to claim 12, Clark teaches wherein the Helmholtz neck (37) comprises a plurality of Helmholtz necks (plurality of #37 clearly seen) fluidly communicating the inner volume with the Helmholtz chamber (41).  
	With respect to claim 13, Clark teaches wherein at least one of the plurality of Helmholtz necks (37) is disposed on a partition wall from the pair of partition walls (when outer surface of the inner shell, also forming some surfaces of cavities #41 is considered to be one of the partition walls).  
	With respect to claim 14, Clark teaches wherein at least one of the plurality of Helmholtz necks (37) is disposed on the inner shell (clearly seen).  
	With respect to claim 15, Clark teaches wherein the annular gap (defined by volume #41 between said inner and outer shells) between the inner shell and the outer shell (36) is substantially uniform.  
	With respect to claim 16, Clark teaches an exhaust device (Figure 6) comprising: an outer shell (36); an inlet (32) extending from the outer shell (36) and receiving exhaust gas; an outlet (38) extending from the outer shell (36); an inner shell (defined by unlabeled shell enclosing cavities #42, similar to shell #21 in Figure 1) received within the outer shell (36), the inner shell defining a first opening (could be defined by one of openings in foraminous/perforated pipe #31, allowing gas to flow into cavities #42; or could be defined by opening through upstream end cap of inner shall accommodating pipe #31) disposed in fluid communication with the inlet (32), and a second opening (could be defined by other of openings in foraminous/perforated pipe #31, allowing gas to flow out of cavities #42; or could be defined by opening through downstream end cap of inner shell accommodating pipe #31) disposed in fluid communication with the outlet (38), and an inner volume (defined by volume enclosed by outer walls of inner shell, including cavities #42) extending between the first opening and the second opening; 
	a pair of partition walls (defined by unlabeled partitions extending between inner and outer shells, forming cavities #41, and in some instanced could also include portions of the outer surface of the inner shell, also forming some surfaces of cavities #41) disposed between the inner shell (defined by unlabeled shell enclosing cavities #42, similar to shell #21 in Figure 1) and the outer shell (36), wherein the pair of partition walls, the inner shell and the outer shell define a Helmholtz chamber (41) therebetween, wherein the pair of partition walls seal the Helmholtz chamber (41) from the inlet (32) and the outlet (38); and 
	a Helmholtz neck (37) comprising a cylindrical wall defining a tube disposed on the inner shell and extending radially towards an opening into the Helmholtz chamber (41), the Helmholtz neck (37) fluidly communicating the inner volume (defined by volume enclosed by outer walls of inner shell, including cavities #42) with the Helmholtz chamber (41); wherein the inner shell is radially offset from the outer shell (36) by an annular gap (gap defined by chambers #41).
	Clark fails to explicitly teach wherein the Helmholtz neck wall tube extends radially inward into the Helmholtz chamber.
	Kempf teaches a exhaust device (Figures 1-3) having an inner (1) and outer (2) shell, including similar a Helmholtz neck (any of 19, 19’, 20, 20’, 21, 21’, 22, 22’) comprising a cylindrical wall defining a tube disposed on the inner shell (1) and extending radially inward into the Helmholtz chamber (#5/6/7/8, when combined) for the purpose of tuning the resonators by providing different/varying Helmholtz connection channel/neck lengths extending into the Helmholtz chamber.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Clark, with the apparatus of Kempf so as to further tune the Helmholtz chamber by extending the neck into said chamber.
	With respect to claim 18, Clark teaches wherein each of the inlet (32) and the outlet (38) extends axially from the outer shell (36).  
	With respect to claim 19, Clark teaches wherein at least one of the first opening (could be defined by opening through upstream end cap of inner shall accommodating pipe #31) and the second opening (could be defined by opening through downstream end cap of inner shell accommodating pipe #31) of the inner shell is an axial opening.  
	With respect to claim 20, Clark teaches wherein at least one of the first opening (could be defined by one of openings in foraminous/perforated pipe #31, allowing gas to flow into cavities #42) and the second opening (could be defined by other of openings in foraminous/perforated pipe #31, allowing gas to flow out of cavities #42) of the inner shell is a radial opening.  
	With respect to claim 21, Clark teaches an exhaust device (Figure 6) comprising: an outer shell (defined by portion of shell #36 concentric with pipe #31, excluding end wall portions); an inlet (32) extending from the outer shell (defined by portion of shell #36 concentric with pipe #31, excluding end wall portions) and receiving exhaust gas; an outlet (38) extending from the outer shell (defined by portion of shell #36 concentric with pipe #31, excluding end wall portions); an inner shell (31) received within the outer shell (defined by portion of shell #36 concentric with pipe #31, excluding end wall portions), the inner shell (31) defining at least one first opening (could be upstream-most openings #37 in pipe #31 adjacent inlet #32, or defined by some of openings in foraminous/perforated pipe #31, allowing gas to flow into cavities #42) disposed in fluid communication with the inlet (32), at least one second opening (could be defined by other of openings in foraminous/perforated pipe #31, allowing gas to flow out of cavities #42; or downstream-most of openings #37, or could be defined by opening through downstream end cap of inner shell accommodating pipe #31) disposed in fluid communication with the outlet (38), and an inner volume (defined by volume of pipe #31) extending between the first opening and the second opening;  
	a Helmholtz neck (openings #37 opening to cavity #41) comprising a cylindrical wall defining a tube disposed on the inner shell (31) and extending radially towards and opening into a Helmholtz chamber (41), define between the inner shell (31) and the outer shell (36);
	and an end cap (defined by end wall portions of outer shell #36 perpendicular to and supporting inner shell/pipe #31) sealing the first opening (could be upstream-most openings #37 in pipe #31 adjacent inlet #32, or defined by some of openings in foraminous/perforated pipe #31, allowing gas to flow into cavities #42) and connected to the outer shell (defined by portion of shell #36 concentric with pipe #31, excluding end wall portions), wherein the end cap (defined by end wall portions of outer shell #36 perpendicular to and supporting inner shell/pipe #31) comprises a shoulder (shoulder defining opening accommodating and supporting tube/inner shell #31 in end cap portion of shell #36 clearly seen) supporting the inner shell (31).
	Clark fails to explicitly teach wherein the Helmholtz neck wall tube extends radially inward into the Helmholtz chamber.
	Kempf teaches a exhaust device (Figures 1-3) having an inner (1) and outer (2) shell, including similar a Helmholtz neck (any of 19, 19’, 20, 20’, 21, 21’, 22, 22’) comprising a cylindrical wall defining a tube disposed on the inner shell (1) and extending radially inward into the Helmholtz chamber (#5/6/7/8, when combined) for the purpose of tuning the resonators by providing different/varying Helmholtz connection channel/neck lengths extending into the Helmholtz chamber.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Clark, with the apparatus of Kempf so as to further tune the Helmholtz chamber by extending the neck into said chamber.
	With respect to claim 24, Clark teaches wherein the at least one first opening (could be upstream-most openings #37 in pipe #31 adjacent inlet #32, or defined by some of openings in foraminous/perforated pipe #31, allowing gas to flow into cavities #42) comprises a plurality of first circumferential openings (defined by upstream-most openings #37 in pipe #31 adjacent inlet #32).
Claims 16-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (2017/0276043) in view of Kempf (2011/0088968).
	With respect to claim 16, Khan teaches an exhaust device (Figure 3, #200) comprising: an outer shell (202); an inlet (204) extending from the outer shell (202) and receiving exhaust gas; an outlet (206) extending from the outer shell (202); an inner shell (236) received within the outer shell (202), the inner shell (236) defining a first opening (238) disposed in fluid communication with the inlet (204), and a second opening (240) disposed in fluid communication with the outlet (206), and an inner volume (defined by interior of tube #236) extending between the first opening (238) and the second opening (240); 
	a pair of partition walls (218/220) disposed between the inner shell (236) and the outer shell (202), wherein the pair of partition walls (218/220), the inner shell (236) and the outer shell (202) define a Helmholtz chamber (224) therebetween, wherein the pair of partition walls (218/220) seal the Helmholtz chamber (224) from the inlet (204) and the outlet (206); and 
	a Helmholtz neck (defined by opening #246) disposed on the inner shell (236), the Helmholtz neck (246) fluidly communicating the inner volume (defined by interior of tube #236) with the Helmholtz chamber (224); wherein the inner shell (236) is radially offset from the outer shell (202) by an annular gap (gap defined by chambers #224/226).  
	Khan fails to explicitly teach the Helmholtz neck comprising a wall defining a tube and extending radially towards an opening into the Helmholtz chamber (41).
	Kempf teaches a exhaust device (Figures 1-3) having an inner (1) and outer (2) shell, including similar a Helmholtz neck (any of 19, 19’, 20, 20’, 21, 21’, 22, 22’) comprising a cylindrical wall defining a tube disposed on the inner shell (1) and extending radially inward into the Helmholtz chamber (#5/6/7/8, when combined) for the purpose of tuning the resonators by providing different/varying Helmholtz connection channel/neck lengths extending into the Helmholtz chamber.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Khan, with the apparatus of Kempf so as to further tune the Helmholtz chamber by extending the neck into said chamber.
	With respect to claim 17, Khan teaches wherein each of the inlet (204) and the outlet (206) extends radially from the outer shell (202).  
	With respect to claim 19, Khan teaches wherein at least one of the first opening (238) and the second opening (240) of the inner shell (236) is an axial opening.  
	With respect to claim 21, Khan teaches an exhaust device (Figure 3, #200) comprising: an outer shell (202); an inlet (204) extending from the outer shell (202) and receiving exhaust gas; an outlet (206) extending from the outer shell (202); an inner shell (236) received within the outer shell (202), the inner shell (236) defining at least one first opening (238) disposed in fluid communication with the inlet (204), and at least one second opening (240) disposed in fluid communication with the outlet (206), and an inner volume (defined by interior of tube #236) extending between the first opening (238) and the second opening (240); a Helmholtz neck (defined by opening #246) disposed on the inner shell (236), the Helmholtz neck (246) fluidly communicating with a Helmholtz chamber (224) defined between the inner shell (236) and outer shell (202); and an end cap (218) sealing the first opening (238) and connected to the outer shell (202), wherein the end cap (218) comprises a shoulder (shoulder defining opening #230 and supporting tube/inner shell #236 in end cap #218 clearly seen) supporting the inner shell (236).
	Khan fails to explicitly teach the Helmholtz neck comprising a wall defining a tube and extending radially towards an opening into the Helmholtz chamber (41).
	Kempf teaches a exhaust device (Figures 1-3) having an inner (1) and outer (2) shell, including similar a Helmholtz neck (any of 19, 19’, 20, 20’, 21, 21’, 22, 22’) comprising a cylindrical wall defining a tube disposed on the inner shell (1) and extending radially inward into a Helmholtz chamber (#5/6/7/8, when combined) defined between the inner shell (1) and outer shell (2) for the purpose of tuning the resonators by providing different/varying Helmholtz connection channel/neck lengths extending into the Helmholtz chamber.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Khan, with the apparatus of Kempf so as to further tune the Helmholtz chamber by extending the neck into said chamber.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (3,920,95) in view of Kempf (2011/0088968), as applied to claim 1 above, and further in view of Sugano (JP 2008-240586 – see translation provided by Examiner).
	With respect to claim 2, Clark and Kempf are relied upon for the reasons and disclosures set forth above.  Clark further teaches the inner shell defining an inner volume (defined by volume enclosed by outer walls of inner shell, including cavities #42), a plurality of first circumferential openings (defined by some of openings in foraminous/perforated pipe #31, allowing gas to flow into cavities #42) therethrough fluidly communicating the inlet (32) with the inner volume.
	Clark and Kempf fail to teach further comprising a plurality of flaps corresponding to the plurality of first circumferential openings and extending from the inner shell, wherein each flap is at least partially received within a corresponding first circumferential opening of the plurality of first circumferential openings.
	Sugano teaches a similar perforated pipe (Figures 1-5, #2) having louvered (8) perforations (9a/b, 10) opening into a resonance chamber (3), similar to perforated pipe #31 of Clark opening into resonance chambers #42, wherein the louvers form a plurality of flaps (8) corresponding to the plurality of first circumferential openings (9a/b, 10, when combined) and extending from the inner shell (of Clark, when combined), wherein each flap (8) is at least partially received within a corresponding first circumferential opening (9a/b, 10, when combined) of the plurality of first circumferential openings (9a/b, 10, when combined), for the purpose of preventing abnormal noise (flute blowing noise) caused by the flow rate of exhaust gas and the diameter of small holes (see translation, page 1, last ¶).
	Because Clark lacks any kind of louver for preventing abnormal flute blowing noise across the holes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Clark as modified, with the apparatus of Sugano, in order to prevent abnormal noise (flute blowing noise) caused by the flow rate of exhaust gas and the diameter of small holes.
	With respect to claim 3, Sugano teaches wherein each flap (8) extends towards the inner volume of Clark (defined by volume enclosed by outer walls of inner shell, including cavities #42 of Clark), when combined.  
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (3,920,95) in view of Kempf (2011/0088968), as applied to claim 1 above, and further in view of Sugano (JP 2008-240587 – see translation provided by Examiner).
	With respect to claim 2, Clark and Kempf are relied upon for the reasons and disclosures set forth above.  Clark further teaches the inner shell defining an inner volume (defined by volume enclosed by outer walls of inner shell, including cavities #42), a plurality of first circumferential openings (defined by some of openings in foraminous/perforated pipe #31, allowing gas to flow into cavities #42) therethrough fluidly communicating the inlet (32) with the inner volume.
	Clark and Kempf fail to teach further comprising a plurality of flaps corresponding to the plurality of first circumferential openings and extending from the inner shell, wherein each flap is at least partially received within a corresponding first circumferential opening of the plurality of first circumferential openings.
	Sugano teaches a similar perforated pipe (Figures 1-5, #2) having louvered (8) perforations (11a/b) opening into a resonance chamber (3), similar to perforated pipe #31 of Clark opening into resonance chambers #42, wherein the louvers form a plurality of flaps (8) corresponding to the plurality of first circumferential openings (11a/b, when combined) and extending from the inner shell (of Clark, when combined), wherein each flap (8) is at least partially received within a corresponding first circumferential opening (11a/b, when combined) of the plurality of first circumferential openings (11a/b, when combined), for the purpose of preventing abnormal noise (flute blowing noise) caused by the flow rate of exhaust gas and the diameter of small holes (see translation, page 1, last ¶).
	Because Clark lacks any kind of louver for preventing abnormal flute blowing noise across the holes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Clark as modified, with the apparatus of Sugano, in order to prevent abnormal noise (flute blowing noise) caused by the flow rate of exhaust gas and the diameter of small holes.
	With respect to claim 4, Sugano teaches wherein each flap (8) extends away from the inner volume of Clark (defined by volume enclosed by outer walls of inner shell, including cavities #42 of Clark), when combined.  
Claims 5-7 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (3,920,95) in view of Kempf (2011/0088968), as applied to claims 1 and 21 above, and further in view of Wiese (5,808,245).
	With respect to claim 5, Clark and Kempf are relied upon for the reasons and disclosures set forth above.  Clark further teaches a catalyst substrate (54) received within the inner volume (defined by volume enclosed by outer walls of inner shell, including cavities #42) of the inner shell (defined by unlabeled shell enclosing cavities #42, similar to shell #21 in Figure 1), wherein the catalyst substrate (54) is axially disposed between the plurality of first circumferential openings (defined by some of openings in foraminous/perforated pipe #31, allowing gas to flow into cavities #42) and the plurality of second circumferential openings (defined by other of some of openings in foraminous/perforated pipe #31, allowing gas to flow out of cavities #42); 
	Clark and Kempf fail to teach a mat disposed between the catalyst substrate and the inner shell and supporting the catalyst substrate.  
	Wiese teaches a similar catalyst substrate (Figures 1-2, #44/100) for use in an exhaust muffler, including a catalyst substrate (100) received within the inner volume of an inner shell (105), and a mat (101) disposed between the catalyst substrate (100) and the inner shell (05) and supporting the catalyst substrate (100) in order to help protect the converter (i.e. catalyst substrate) from premature deterioration due to flow erosion (Col. 9, Lines 53-58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Clark as modified, with the apparatus of Wiese in order to help protect the converter (i.e. catalyst substrate) from premature deterioration due to flow erosion.
	With respect to claim 6, Clark teaches wherein the inlet (32) defines an inlet width (defined by width of diameter of inlet #32), and wherein at least a portion of the catalyst substrate (54) is axially disposed within the inlet width.  
	With respect to claim 7, Clark teaches wherein the plurality of first circumferential openings (defined by some of openings in foraminous/perforated pipe #31, allowing gas to flow into cavities #42) is axially disposed within the inlet width.  
	With respect to claim 22, Clark and Kempf are relied upon for the reasons and disclosures set forth above.  Clark further teaches a catalyst substrate (54) received within the inner volume (defined by volume of pipe #31) of the inner shell (31), wherein the catalyst substrate (54) is axially disposed between the first opening (could be upstream-most openings #37 in pipe #31 adjacent inlet #32, or defined by some of openings in foraminous/perforated pipe #31, allowing gas to flow into cavities #42) and the second opening (could be defined by other of openings in foraminous/perforated pipe #31, allowing gas to flow out of cavities #42; or downstream-most of openings #37, or could be defined by opening through downstream end cap of inner shell accommodating pipe #31).
	Clark and Kempf fail to teach a mat disposed between the catalyst substrate and the inner shell and supporting the catalyst substrate.  
	Wiese teaches a similar catalyst substrate (Figures 1-2, #44/100) for use in an exhaust muffler, including a catalyst substrate (100) received within the inner volume of an inner shell (105), and a mat (101) disposed between the catalyst substrate (100) and the inner shell (05) and supporting the catalyst substrate (100) in order to help protect the converter (i.e. catalyst substrate) from premature deterioration due to flow erosion (Col. 9, Lines 53-58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Clark as modified, with the apparatus of Wiese in order to help protect the converter (i.e. catalyst substrate) from premature deterioration due to flow erosion.
	With respect to claim 23, Clark teaches wherein the inlet (32) defines an inlet width (defined by width of diameter of inlet #32), and wherein at least a portion of the catalyst substrate (54) is axially disposed within the inlet width.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner considers the newly relied upon Kempf reference to address all arguments made regarding the Helmholtz neck defining a tube disposed on the inner shell and extending radially inward into the Helmholtz chamber as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (9:00-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837